    Case: 1:19-cv-01711 Document #: 40 Filed: 05/13/19 Page 1 of 2 PageID #:272




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
_________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )   Case No. 1:19-cv-01711
                                          )
RIVER NORTH EQUITY LLC,                   )
EDWARD M. LICEAGA,                        )
MICHAEL A. CHAVEZ,                        )
NANOTECH ENTERTAINMENT, INC.,             )
NANOTECH GAMING, INC.,                    )
DAVID R. FOLEY, LISA L. FOLEY,            )
JEFFREY A. FOLEY, and                     )
BENNIE L. BLANKENSHIP,                    )
                                          )
            Defendants,                   )
_________________________________________ )


       MICHAEL A. CHAVEZ’S MOTION TO DISMISS PLAINTIFF’S CLAIMS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Michael

Chavez (“Chavez”), by his attorneys, hereby moves to dismiss the claims Plaintiff Securities and

Exchange Commission has asserted against him in its Complaint (Dkt. No. 1) for failure to state a

claim upon which relief can be granted. The grounds for this Motion are set forth in Chavez’s

accompanying memorandum. Plaintiff objects to this Motion.
    Case: 1:19-cv-01711 Document #: 40 Filed: 05/13/19 Page 2 of 2 PageID #:272




Dated: May 13, 2019                           Respectfully submitted,


                                          By: /s/ Matt Hiller___________
                                            Richard Matthew Hiller
                                            Illinois Bar #6277662
                                            DLA Piper LLP (US)
                                            444 West Lake Street, Suite 900
                                            Chicago, IL 60606-0089
                                            Telephone: (312) 368-4000
                                            Facsimile: (312) 236-7516
                                            matt.hiller@us.dlapiper.com

                                              Marina Stefanova (pro hac vice)
                                              Texas Bar #24093200
                                              DLA Piper LLP (US)
                                              1900 North Pearl Street, Suite 2200
                                              Dallas, Texas 75201
                                              Telephone: (214) 743-4500
                                              Facsimile: (214) 743-4545
                                              marina.stefanova@us.dlapiper.com

                                              Attorneys for Defendant Michael Chavez




                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a copy of the foregoing Michael A. Chavez’s Motion

to Dismiss Plaintiff’s Claims and supporting materials was filed on May 13, 2019 with the Clerk

of the Court using the CM/ECF system, which will send a notice of filing to all attorneys of record.



                                          /s/ Matt Hiller_______________
                                          Richard Matthew Hiller




                                                 2
